Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement on Form S-3 (File No. 333-102699) and the Registration Statements on Form S-8 pertaining to QCR Holdings, Inc. 401(k) / Profit Sharing Plan (File No. 333-116022), QCR Holdings, Inc. 2005 Deferred Income Plan (File No. 333-127466), QCR Holdings, Inc. 2013 Equity Incentive Plan (File No. 333-188391), QCR Holdings, Inc. Employee Stock Purchase Plan (File No. 333-101356), and QCR Holdings, Inc. Amended and Restated Employee Stock Purchase Plan (File No. 333-188391)of our report dated March 10, 2014 relating to our audits of the consolidated financial statements and internal control over financial reporting which appears in this Annual Report on Form 10-K of QCR Holdings, Inc. for the year ended December 31, 2013. /s/ McGladrey LLP Davenport, Iowa March 10, 2014
